304 S.W.3d 294 (2010)
Richard D. WILHITE, Appellant,
v.
Larry CRAWFORD, Respondent.
No. WD 71357.
Missouri Court of Appeals, Western District.
March 9, 2010.
Richard D. Wilhite, pro se.
Caroline M. Coulter, Jefferson City, MO, for respondent.
Before Division Four: THOMAS H. NEWTON, Chief Judge, JOSEPH M. ELLIS, Judge and CYNTHIA L. MARTIN, Judge.


*295 ORDER
PER CURIAM:
Richard Wilhite, pro se, appeals the trial court's denial of his petition for declaratory judgment. Wilhite contends that the trial court erred in granting Larry Crawford's motion for summary judgment because Wilhite's sentence for driving while intoxicated was unlawfully and erroneously enhanced. We affirm. Rule 84.16(b).